LAWSON, Justice.
This is a petition by Jack Stovall for certiorari to the 'Court of Appeals to review and revise the judgment and decision of that court in the case of Stovall v. State, 57 So.2d 641.
The petition is dismissed for failure to comply with the rule of this court requiring such petition tO' be presented on transcript paper. Supreme Court Rule 36, Code 1940, Title 7, Appendix; Bates v. General Steel Tank Co., Ala.Sup, 55 So.2d 218; Maddox v. City of Birmingham, 255 Ala. 440, 52 So.2d 166; Nix v. State, 251 Ala. 1, 36 So.2d 456; Barnett v. Pattillo, 251 Ala. 1, 36 So.2d 451; Anderson v. State, 251 Ala. 32, 36 So.2d 244; Farley v. State, 251 Ala. 391, 37 So.2d 440; Johns v. Thomas H. Vaughn & Co., 251 Ala. 489, 38 So.2d 21; Haney v. State, 250 Ala. 664, 36 So.2d 117; Allen v. State, 249 Ala. 201, 30 So.2d 483; Peterson v. State, 248 Ala. 179, 27 So.2d 30. See Ex parte Wood, 215 Ala. 280, 110 So. 409.
Petition dismissed.
FOSTER, SIMPSON, and STAKELY, JJ., concur.